Citation Nr: 9903366	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-36 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the veteran filed a timely notice of disagreement 
(NOD) with a September 1994 administrative decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1958 to May 
1962.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an April 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island which informed the veteran that his March 1996 
NOD with a 1994 decision was not timely filed, and accepted 
it as an application to reopen his claim of service 
connection for injuries to the back, pelvis, hip and head.  
The request to reopen the claim was denied on the basis that 
new and material evidence had not been submitted.  The 
veteran filed a NOD in May 1996, and a statement of the case 
was issued that June.  VA received his substantive appeal in 
August 1996.  As per the veteran's request, a personal 
hearing was conducted before a hearing officer at the RO in 
October 1996.  


FINDINGS OF FACT

1.  In September 1994, the RO issued an administrative 
determination that denied the claim of service connection for 
injuries to the back, pelvis, hip, and head on the basis of 
willful misconduct.  

2.  Notices of the RO's denial and information concerning the 
veteran's appellate rights were sent to the veteran in 
letters dated October 4 and 5, 1994. 

2.  A NOD was not received within one year of the October 5, 
1994, letter.  


CONCLUSION OF LAW

The NOD with the September 1994 administrative decision was 
not timely filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.201, 20.202, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.202 (1998).  A written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a Notice of Disagreement.  38 C.F.R. § 20.201 
(1998). 

In this case, there is no dispute that the veteran expressed, 
in writing, his disagreement with a September 1994 
administrative decision denying his claim of service 
connection for injuries to the back, pelvis, hip and head 
sustained in a jeep accident during service.  However, the 
issue here is whether or not his NOD was timely filed. 

Except etermination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302 (1998).

Notices of the RO's denial and information concerning the 
veteran's appellate rights were sent to the veteran in 
letters dated October 4 and 5, 1994.  From his testimony and 
statements in support of his claim, the veteran acknowledges 
receipt of the notice in 1994, even though he was 
incarcerated at the time.  In October 1996, the veteran 
testified that his son read him the letter over the telephone 
in early or late October 1994.  Essentially, the veteran 
argues that he was not able to personally file his NOD due to 
his incarceration, and that he filed it in 1996 due to his 
reliance on information provided by a third party acting on 
his behalf.

Due to his incarceration, there is no question that the 
veteran could not personally appear at the RO for purposes of 
filing his NOD.  As stated above, the veteran enlisted the 
assistance of a third party.  According to the veteran's 
testimony in October 1996, he directed his son to give the 
letter to F.C., someone affiliated with a local veterans' 
organization, and requested that F.C. initiate an appeal 
through the Veterans' Association of Bristol County in Fall 
River, Massachusetts.  After his attempt to handle the 
matter, F.C. informed the veteran that he was told that the 
veteran would have to file his appeal upon his release.  
Since he had dealt with this organization and F.C. on prior 
occasions, the veteran relied on the information and filed 
his NOD when he was released in 1996.  During the hearing, 
the veteran acknowledged that he did not request to see the 
letter, or attempt to contact VA.  When released in 1996, he 
filed a NOD and further argument regarding the 1994 
determination.  

Regarding the actions of F.C., the veteran submitted 
notarized statements dated in August 1996 from F.C. and from 
the Veterans' Association of Bristol County.  In his 
statement, F.C. reported that he went to the Veteran's 
Association of Bristol County during the previous year, and 
was told that the matter could not go forward unless the 
veteran made a personal appearance.  According to the 
Veterans' Association of Bristol County, F.C. came to the Vet 
Center during the previous year requesting information about 
the veteran's claim, but was informed that the veteran would 
have to appear in person.  It was indicated that data could 
not be furnished to third parties without a release of 
information. 

Clearly, this information indicates that the veteran 
attempted to initiate the appellate process.  However, this 
evidence does not show that F.C. obtained misinformation 
regarding the filing of the NOD from the RO.  These 
statements only demonstrate that F.C. contacted a non-VA 
organization and was unable to obtain information without the 
veteran's consent. 

The record shows that the veteran acknowledges that he was 
informed of the contents of the letter in October 1994.  The 
record also shows that the letter contained all of the 
correct and pertinent information regarding the filing of a 
NOD and how to appoint a representative to act on his behalf.  
Also, a toll free telephone number for purposes of obtaining 
further assistance appears in the last paragraph of the 
letter.  Given the information provided in that letter, it is 
reasonable to conclude that the veteran was aware that he 
could submit a written NOD to the RO by mail, that he could 
appoint a representative, and that he could call the RO for 
further information.  However, the veteran decided to use 
alternate methods to handle the matter, which resulted in the 
untimely filing of his NOD. 

Based on the above, the Board finds that the veteran's NOD 
was not timely filed.  He was fully informed of the time 
limits and methods for filing his NOD.  Unfortunately, he 
opted to rely on a third party.  His incarceration did not 
prevent him from filing a timely NOD.  The appeal must 
therefore be denied.


ORDER

The appeal is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

